J-A10001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    H.B.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    B.B.                                       :
                                               :
                       Appellant               :   No. 2758 EDA 2019

                Appeal from the Order Entered August 20, 2019
    In the Court of Common Pleas of Philadelphia County Domestic Relations
                          at No(s): No. 1805V7461

BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                  FILED JULY 27, 2020

        B.B. appeals pro se from the Protection from Abuse (“PFA”) order

entered against him upon the petition of H.B. We dismiss the appeal.

        From the certified record and the trial court’s opinion, we glean that

Appellant and H.B. are former intimate partners. H.B. filed a PFA petition and

obtained a temporary order. After a full hearing, the trial court entered a

permanent order on August 20, 2019, inter alia, prohibiting Appellant from

having contact with H.B. for three years. Appellant filed a timely notice of

appeal, but did not serve it upon any of the relevant parties, namely, H.B.,

the trial court, and the court reporter.1 See Notice of Appeal, 9/18/19, at

unnumbered 2. See also Trial Court Opinion, 12/4/19, at 2. Upon learning

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   As a result, the certified record contains no transcript of the PFA hearing.
J-A10001-20


of the appeal, the trial court entered an order instructing Appellant to file a

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed a response in which he, inter alia, directed the trial court

to file a complaint with the Superior Court if it did not know “the full details of

the case under appeal,” and expressed his willingness “to comply with a

request if formally written and served to me and The Superior Courts.” Order

Response, 11/22/19.         Consequently, the trial court authored an opinion

pursuant Pa.R.A.P. 1925(a) indicating that Appellant’s response contains “no

information whatsoever about how the trial court erred in rendering the

decision[.]” Trial Court Opinion, 12/4/19, at 4.2

       Appellant’s filing in this Court is similarly deficient.   Appellant’s brief

does not contain a statement of questions presented as required by Pa.R.A.P.

2111(a)(4). His brief also is in violation of Pa.R.A.P. 2111(a)(1) (requiring a

statement of jurisdiction); Pa.R.A.P. 2111(a)(3) (requiring a statement of the

scope and standard of review); Pa.R.A.P. 2111(a)(6) (requiring a summary of

argument); and Pa.R.A.P. 2111(a)(8) (requiring an argument section). The

brief further is devoid of citations to the record or to legal authority as are

required by Pa.R.A.P. 2119(c) and (b), respectively.         Finally, rather than

attaching a copy of the trial court’s opinion to his brief as required by Pa.R.A.P.


____________________________________________


2The trial court opines that Appellant’s response warrants finding his issues
waived pursuant to Pa.R.A.P. 1925(b)(4)(vii). See Trial Court Opinion,
12/4/19, at 4. Given our disposition infra, we do not reach the issue of Rule
1925(b) waiver.

                                           -2-
J-A10001-20


2111(b), Appellant supplied an “Opinion” in which he offered his ideas about

“[t]he best way this could have been resolved . . . .”       Appellant’s brief at

unnumbered 5.

      “[A]lthough this Court is willing to construe liberally materials filed by a

pro se litigant, a pro se appellant enjoys no special benefit.” Commonwealth

v. Tchirkow, 160 A.3d 798, 804 (Pa.Super. 2017). “[A] pro se litigant must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court.” Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014)

(internal quotation marks omitted).

      Appellant’s complete disregard for the Rules of Appellate Procedure and

the absence of a transcript of the proceedings below have left this Court

unable to conduct meaningful review.          See, e.g., Commonwealth v.

Sanford, 445 A.2d 149, 151 (Pa.Super. 1982) (declining to address merits of

appeal because the brief was “so defective as to preclude effective, appellate

review”). Accordingly, we dismiss this appeal without considering its merits.

See Pa.R.A.P. 1911(d) (“If the appellant fails to take the action required by

these rules and the Pennsylvania Rules of Judicial Administration for the

preparation of the transcript, the appellate court may take such action as it

deems appropriate, which may include dismissal of the appeal.”); Pa.R.A.P.

2101 (“[I]f the defects are in the brief or reproduced record of the appellant

and are substantial, the appeal or other matter may be . . . dismissed.”).

      Appeal dismissed.


                                      -3-
J-A10001-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/20




                          -4-